Exhibit 10.1

 

TRANSITION AGREEMENT

 

This Transition Agreement (“Agreement”) is between Necip Sayiner (“Employee”)
and Silicon Laboratories Inc. (the “Company”), and is entered into as of
March 1, 2012 (the “Execution Date”).  The Company and the Employee are
sometimes referred to herein as the “Parties”.

 

WHEREAS, Employee has been employed by the Company as its President and Chief
Executive Officer and has served as a member of its Board of Directors;

 

WHEREAS, Employee and the Company entered into that certain letter agreement
dated August 30, 2005, as amended (the “Employment Agreement”);

 

WHEREAS, Employee and the Company entered into that certain New-Hire Proprietary
Information, Inventions, Non-Competition and Non-Solicitation Agreements dated
as of September 14, 2005, as amended as of March 1, 2012, (the “Confidentiality
Agreement”) that, among other things, contains restrictions on Employee’s
actions following the termination of his employment with the Company and
requires that he maintain as confidential all of the Company’s intellectual
property rights, trade secrets, confidential knowledge, data or proprietary
information;

 

WHEREAS, Employee and the Company are parties to two Notice of Grant of
Restricted Stock Units and Restricted Stock Units Agreements (collectively the
“RSU Agreements”) which grant Employee the right to receive shares of the
Company’s Common Stock subject to the vesting schedules and other restrictions
set forth in the RSU Agreements and the Silicon Laboratories Inc. 2009 Stock
Incentive Plan (the “2009 Stock Plan”);

 

WHEREAS, Employee and the Company are parties to a Market Stock Units Grant
Notice and Market Stock Units Award Agreement (the “MSU Agreement”) which grants
Employee the right to receive shares of the Company’s Common Stock subject to
the vesting schedules and other restrictions set forth in the MSU Agreement and
the 2009 Stock Plan;

 

WHEREAS, Employee and the Company are parties to several Notice of Grant of
Stock Option and Stock Option Agreements (collectively the “Option Agreements”
and together with the RSU Agreements and the MSU Agreement, the “Stock
Agreements”) which grant Employee the right to purchase shares of the Company’s
Common Stock subject to the vesting schedules and other restrictions on exercise
as set forth in the Option Agreements and the Silicon Laboratories Inc. 2000
Stock Incentive Plan (the “2000 Stock Plan”);

 

WHEREAS, Employee and the Company are parties to the Indemnification Agreement
dated September 14, 2005 (the “Indemnification Agreement”);

 

WHEREAS, the Parties desire to settle fully and finally, in the manner set forth
herein, any and all differences between them which have arisen, or which may
arise, prior to, or at the time of, the execution of this Agreement, including,
but in no way limited to, any and all claims and controversies arising out of
the employment relationship between Employee and the Company, and the
termination thereof.

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of these recitals and the promises and
agreements set forth in this Agreement, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

 

1.                                       Interim Period:  From the Execution
Date through July 19, 2012 (the “Separation Date” and the period from the
Execution Date through the Separation Date, the “Interim Period”), Employee
shall continue to serve as an employee of the Company as follows: (i) through
April 18, 2012, Employee shall continue to serve as the Company’s President and
Chief Executive Officer, and (ii) from and after April 19, 2012, Employee shall
serve as a non-executive employee with the title Advisor, to provide services
related to the orderly transition of his former duties and responsibilities with
the Company.  During the Interim Period, Employee shall (a) report to the Board
of Directors of the Company or its designee, (b) continue to be paid a bi-weekly
salary of $23,076.92, (c) be eligible to receive a bonus approved by the
Company’s Compensation Committee with respect to the Company’s first fiscal
quarter of 2012 but not with respect to any subsequent period, (d) continue to
be eligible for the benefits described under the paragraph entitled Benefits in
the Employment Agreement and all other benefits provided to him as of the date
of this Agreement, (e) continue to be reimbursed for expenses in accordance with
the Company’s policies and the Employment Agreement, and (f) continue to be
covered by the Company’s directors and officers liability insurance policies as
an insured person under such policies.  Further, the Indemnification Agreement
shall remain in full force and effect during the Interim Period and thereafter
in accordance with its terms.  Employee acknowledges and agrees that his service
as a member of the Company’s Board of Directors shall terminate on April 18,
2012.  While serving as an Advisor during the Interim Period, Employee shall be
permitted to pursue part-time consulting opportunities provided that he shall
not provide services to a competitor (or any person or entity preparing to
compete with the Company), or engage in any activities that compete with the
Company or otherwise are in conflict with the interests of the Company, at any
time during such time Period. In the event that Employee’s employment with the
Company terminates prior to the Separation Date by reason of his death, his
estate and/or beneficiaries shall be entitled to receipt of the Severance
Package described in Section 2 below, subject to the terms and conditions set
forth therein.

 

2.                                       Severance Package:  Employee’s receipt
of the Severance Package is contingent upon Employee complying with the
following conditions: (i) Employee must sign the Separation Agreement in exactly
the form attached hereto as Exhibit A (the “Release”) on or within 21 days of
his Separation Date; (ii) Employee must not revoke the Release; and (iii) the
Release must become effective and enforceable on the eighth day after Employee
signs the Release (such eighth day, the “Effective Date”).  Employee
acknowledges and agrees that the Company’s promises herein constitute adequate
legal consideration for the promises and representations made by Employee in
this Agreement and in the Release.  On or after the Effective Date, Company
shall provide Employee with the following payments and benefits (“Severance
Package”):

 

2.1                                 Cash Severance.  On the thirtieth (30th) day
following the Separation Date, the Company will pay to the Employee (a) $600,000
(which is equal to Employee’s current annual base salary), plus (b) an amount
equal to two times the actual bonus amount earned by Employee with respect to
the Company’s fourth fiscal quarter of 2011 and the first fiscal quarter of
2012.

 

2.2                                 Benefits.  During the continuation coverage
period specified in section 4980B of the Internal Revenue Code of 1986, as
amended (“Code”), and Part 6 of Title 1 of the Employee Retirement Income
Security Act of 1986, as amended, Employee may elect to continue to participate
in any medical, prescription drug, dental, vision, health care spending account
and any other “group health plan” (as such term is used in section 4980B of the
Code) for the continued benefit of Employee (and Employee’s spouse and
dependents) in which such person(s) were participating immediately prior to the
Separation Date or, if such arrangements are altered by the Company, which is
provided to similarly situated beneficiaries under the plans with respect to
which a qualifying event has not occurred (“COBRA Coverage”).

 

2

--------------------------------------------------------------------------------


 

In the event that Employee elects COBRA Coverage, during the one-year period
following the Separation Date (or until Employee becomes eligible for health
care benefits from a new employer, if earlier), the Company will pay on the
Employee’s behalf the premiums the Employee will be required to pay to maintain
such COBRA Coverage for Employee and Employee’s spouse and dependents.

 

2.3                                 RSU Vesting.  Except as explicitly set forth
in this Section, Employee shall not vest any further with respect to any of the
RSU Agreements following the Separation Date.  On the 15th calendar day of the
calendar month following the Effective Date:

 

2.3.1                      With respect to RSU Agreement 600383, Employee’s
vesting shall be accelerated such that the remaining 66,034 restricted stock
units shall be fully vested and the underlying 66,034 shares of Common Stock
shall be issued to Employee (and the Company shall withhold the applicable
number of shares of Common Stock issuable with respect thereto in satisfaction
of all Tax-Related Items, as defined by the RSU Agreement); and

 

2.3.2                      With respect to RSU Agreement 600867, Employee’s
vesting shall be accelerated such that the 15,264 of the remaining 30,528
restricted stock units shall be fully vested and the underlying 15,264 shares of
Common Stock shall be issued to Employee (and the Company shall withhold the
applicable number of shares of Common Stock issuable with respect thereto in
satisfaction of all Tax-Related Items, as defined by the RSU Agreement) and the
remaining 15,264 restricted stock units shall not vest.

 

2.4                                 MSU Vesting.  Except as explicitly set forth
in this Section, Employee shall not vest any further with respect to the MSU
Agreement following the Separation Date.  On the 15th calendar day of the
calendar month following the Effective Date:

 

2.4.1                      With respect to MSU Agreement 300006, (a) the
Performance Period shall be amended to mean “The period beginning January 2,
2011 and ending on the Separation Date (as defined in the Transition Agreement),
subject to Section 9.1 of the Award Agreement.” and (b) Employee’s vesting shall
be accelerated such that 9,900 of the Target Number of Units multiplied by the
Relative Return Factor shall be fully vested and the applicable underlying
shares of Common Stock shall be issued to Employee (and the Company shall
withhold the applicable number of shares of Common Stock issuable with respect
thereto in satisfaction of all Tax-Related Items, as defined by the MSU
Agreement) and the remaining 9,900 Target Number of Units shall not vest.

 

3

--------------------------------------------------------------------------------


 

2.5                                 Stock Option Exercisability.  With respect
to all Option Agreements, Section 5(i) of each Option Agreement shall be amended
and restated to read as follows:  “(i) Should Optionee cease to remain in
Service for any reason (other than death, Permanent Disability or Misconduct)
while this option is outstanding, then this option shall remain exercisable
until the earlier of (i) the expiration of the 12-month period measured from the
date of such cessation of Service or (ii) the Expiration Date.”

 

3.                                       Reimbursement of Legal Expenses. The
Company agrees to reimburse Employee up to an aggregate of $20,000 for the legal
fees and expenses incurred by Employee in the course of negotiating this
Agreement and the Release.

 

4.                                       Acknowledgement.  Employee acknowledges
and agrees that: (A) except as provided by this Agreement, no additional
consideration, including salary, wages, bonuses, stock or stock options, is to
be paid to him by the Company; (B) except as provided by this Agreement, he is
not contractually entitled to all of the benefits in the Severance Package
described herein; and (C) payments and benefits pursuant to this Agreement shall
terminate immediately if Employee materially breaches any of the provisions of
this Agreement or the Confidentiality Agreement.

 

5.                                       Stock Agreements:  Except as expressly
provided for in Section 2 of this Agreement, the terms and conditions of the
Stock Agreements shall remain in full force and effect.

 

6.                                       Confidentiality:  Until this Agreement
is publicly filed by the Company, Employee agrees not to directly or indirectly
disclose the terms, amount or fact of this Agreement to anyone other than by
Employee to his immediate family, counsel, accountant or tax advisor, except as
such disclosure may be required for accounting or tax reporting purposes or as
otherwise may be required by law.

 

7.                                       Acknowledgement of Restrictions;
Non-Competition; Confidential Information:  Employee acknowledges and agrees
that he has continuing obligations, including without limitation,
non-competition, non-solicitation and non-disclosure obligations pursuant to the
Confidentiality Agreement.  Employee acknowledges and agrees that the provisions
(including without limitation, the non-competition, non-solicitation and
non-disclosure provisions) of the Confidentiality Agreement are valid, binding
and enforceable, and Employee reaffirms his obligation to continue to abide
fully and completely with all provisions of the Confidentiality Agreement,
including without limitation the non-competition, non-solicitation and
non-disclosure provisions, and agrees that nothing in this Agreement shall
operate to excuse or otherwise relieve Employee of such obligation.

 

8.                                       Return of Company Property.  Employee
confirms that Employee shall, on or before the Separation Date, return all of
the Company’s property to the Company, including but not limited to, Company
files, drawings, records, business plans and forecasts, financial information,
specifications, computer-recorded information, tangible property, including
computers, keys, access cards, identification badges, credit cards, cell phones
and PDAs issued to Employee, and any proprietary or confidential information of
the Company (and all reproductions thereof).

 

9.                                       Nondisparagement:  Each Party agrees
that it will not make (and the Company agrees to prevent any executive officer
or member of the board of directors of the Company or the Company’s current and
former parent, subsidiary, affiliated, and related corporations, firms,
associations, partnerships, limited liability companies and entities from
making) any statements, written or verbal, or cause or encourage others to make
any statements, written or verbal, that defame or disparage the personal or
business reputation, practices, prospects or conduct of the other including, in
the case of the Company, its employees, directors, stockholders, and other
related parties; provided that both Employee and the Company will respond
accurately to any question, inquiry or request for information to the extent
required by law.

 

4

--------------------------------------------------------------------------------


 

10.           Cooperation:  Employee agrees that from time to time following the
Separation Date he will, at the Company’s written request, voluntarily assist
the Company with respect to on-going or contemplated litigation, audits by
government agencies or any other similar matters.  The Company will reimburse
Employee for reasonable out-of-pocket expenses incurred with respect to any such
requested matters; provided that such expenses shall not exceed $500 without the
Company’s written approval.  Employee acknowledges and agrees that his
activities under this Section shall be performed as an independent contractor
and not as an employee of the Company.  The Company agrees to provide Employee
with as much advance notice of its requests as may be reasonable under the
circumstances.

 

11.           Severability:  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable, such provision shall be fully severable
and/or construed in remaining part to the full extent allowed by law, with the
remaining provisions of this Agreement continuing in full force and effect.

 

12.           Entire Agreement: This Agreement, the Stock Agreements, the
Indemnification Agreement and the Confidentiality Agreement, which are each
incorporated herein by reference, constitute the entire agreement between the
Employee and the Company, and supersede all prior and contemporaneous
negotiations and agreements, oral or written.  This Agreement cannot be changed
or terminated except pursuant to a written agreement executed by the Parties.

 

13.           Section 409A Compliance:  It is expected that on the Separation
Date, Employee will have a “separation from service” (as such term is defined
under Treasury Regulations Section 1.409A-1(h), without regard to any alternate
definitions thereunder).   It is intended that all of the benefits and payments
payable under this Agreement, the Release, or otherwise to Employee satisfy, to
the greatest extent possible, the exemptions from the application of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
provided under Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9), and this Agreement and all other arrangements with Employee will
be construed to the greatest extent possible as consistent with those
provisions.  For purposes of Section 409A of the Code (including, without
limitation, for purposes of Treasury Regulations Section 1.409A-2(b)(2)(iii)),
Employee’s right to receive any installment payments under this Agreement
(whether reimbursements or otherwise) and any other agreement or arrangement
with the Company will be treated as a right to receive a series of separate
payments and, accordingly, each installment payment hereunder will at all times
be considered a separate and distinct payment.

 

14.           Governing Law; Venue:  This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, except where
preempted by federal law.  The Parties hereby agree that Travis County shall be
the exclusive venue for any disputes under this Agreement and irrevocably submit
to such jurisdiction.

 

[Signature page follows]

 

5

--------------------------------------------------------------------------------


 

15.           Statement of Understanding:  By executing this Agreement, Employee
acknowledges that (a) he has been advised by the Company to consult with an
attorney regarding the terms of this Agreement; (b) he has consulted with an
attorney of his own choosing regarding the terms of this Agreement; (c) he has
consulted with his own tax and financial advisors regarding the terms of this
Agreement and is not relying on the Company with respect to any matters related
to this Agreement; (d) any and all questions regarding the terms of this
Agreement have been asked and answered to his complete satisfaction by his
advisors; (e) he has read this Agreement and fully understands its terms and
their import; (f) except as provided by this Agreement, he is not contractually
entitled to the Severance Package described herein; (g) the consideration
provided for herein is good and valuable; and (h) he is entering into this
Agreement voluntarily, of his own free will, and without any coercion, undue
influence, threat, or intimidation of any kind or type whatsoever.

 

EXECUTED in Austin, Texas, this 1st day of March, 2012.

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Necip Sayiner

 

Necip Sayiner

 

 

 

 

EXECUTED in Austin, Texas, this 1st day of March, 2012.

 

 

 

 

 

Silicon Laboratories Inc.

 

 

 

 

 

By:

/s/Navdeep S. Sooch

 

 

Navdeep S. Sooch

 

 

Chairman of the Board

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

SEPARATION AGREEMENT

 

This Separation Agreement (“Agreement”) is between Necip Sayiner (“Employee”)
and Silicon Laboratories Inc. (the “Company”), and is entered into as of
[                          , 2012].  The Company and the Employee are sometimes
referred to herein as the “Parties”.

 

WHEREAS, Employee has been employed by the Company as its President and Chief
Executive Officer and thereafter as an Advisor pursuant to a Transition
Agreement dated as of March 1, 2012 (the “Transition Agreement”) that provides
Employee with a Severance Package conditioned upon his execution of an agreement
containing a general release of the Company;

 

WHEREAS, Employee’s date of termination of employment and Service (for purposes
of the Stock Agreements, as defined in the Transition Agreement) with the
Company was [                          , 2012 — This will be the Separation Date
as defined in the Transition Agreement], which date was the date of Employee’s
“separation from service” (as defined under Treasury Regulations
Section 1.409A-1(h) without regard to any alternative definitions thereunder).

 

WHEREAS, the Parties desire to execute this Agreement to satisfy the conditions
of the Transition Agreement and to resolve fully and finally, in the manner set
forth herein, any and all differences between them which have arisen, or which
may arise, prior to, or at the time of, the execution of this Agreement,
including, but in no way limited to, any and all claims and controversies
arising out of the employment relationship between Employee and the Company, and
the termination thereof.

 

NOW, THEREFORE, in consideration of these recitals and the promises and
agreements set forth in this Agreement, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

 

1.             General Release:  Employee for himself and on behalf of his
attorneys, heirs, assigns, successors, executors, and administrators IRREVOCABLY
AND UNCONDITIONALLY RELEASES, ACQUITS AND FOREVER DISCHARGES the Company, the
Company’s current and former parent, subsidiary, affiliated, and related
corporations, firms, associations, partnerships, limited liability companies and
entities, their successors and assigns, and the current and former owners,
stockholders, directors, officers, employees, agents, attorneys,
representatives, and insurers of the Company and said corporations, firms,
associations, partnerships, limited liability companies and entities, and their
successors, assigns, heirs, executors, guardians, and administrators (including
the Company, “Company Released Parties”), of and from any and all claims,
liabilities, obligations, agreements, damages, causes of action, costs, losses,
damages, and attorneys’ fees and expenses whatsoever (collectively, “claims”),
whether known or unknown or whether connected with Employee’s employment by the
Company or not, including, but not limited to, any claims arising under Title
VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq., the
Texas Labor Code (including but not limited to the Texas Civil Rights Act, the
Texas Payday Act, and the Texas Minimum Wage Law), the Age Discrimination in
Employment Act, 29 U.S.C. § 621, et. seq,, the Americans With Disabilities Act,
and any other municipal, local, state, or federal law, common or statutory,
which may have arisen, or which may arise, prior to, or at the time of, the
execution of this Agreement.  Notwithstanding the foregoing, Employee shall have
all rights of indemnification for his acts or omissions as a director or officer
of the Company that he may have under any applicable statute, the certificate of
incorporation or by-laws of the Company, or pursuant to the Indemnification
Agreement dated September 14, 2005 between Employee and the Company (the
“Indemnification Agreement”).

 

7

--------------------------------------------------------------------------------


 

In addition, the parties acknowledge that this general release is not intended
to bar: (i) any claims that, by statute, may not be waived, such as Employee’s
right to file a charge with the National Labor Relations Board or Equal
Employment Opportunity Commission and other similar government agencies and
claims for any challenge to the validity of Employee’s release of claims under
the Age Discrimination in Employment Act of 1967, as amended, as set forth in
this Agreement, (ii) any rights set forth in this Agreement or the Stock
Agreements (as defined in the Transition Agreement); (iii) any rights to other
vested securities that were granted to Employee during the course of his
employment with the Company; and (iv) any claims for breach of this Agreement.

 

2.             Covenant Not to Sue: Employee COVENANTS NOT TO SUE, OR OTHERWISE
PARTICIPATE IN ANY ACTION OR CLASS ACTION against, any Company Released Party
based upon any of the claims released in this Agreement.  Employee represents
that, as of the date of this Agreement, Employee has not filed any lawsuits,
charges, complaints, petitions, claims or other accusatory pleadings against the
Company or any of the other Company Released Parties in any court or with any
governmental agency.

 

3.             Severance Package:  On and after the Effective Date, Company
shall provide Employee with the Severance Package set forth in Section 2 of the
Transition Agreement (the “Severance Package”), incorporated herein by
reference, pursuant to the schedule set forth in the Transition Agreement. 
Employee acknowledges and agrees that the Severance Package constitutes adequate
legal consideration for the promises and representations made by Employee in
this Agreement.

 

4.             Acknowledgement.  Employee acknowledges and agrees that: 
(A) except as provided by this Agreement, no additional consideration, including
salary, wages, bonuses, stock or stock options, is to be paid to him by the
Company; (B) except as provided by the Transition Agreement and this Agreement,
he is not contractually entitled to the Severance Package; and (C) payments and
benefits pursuant to the Severance Package shall terminate immediately if
Employee materially breaches any of the provisions of this Agreement or the
Confidentiality Agreement.

 

5.             Stock Agreements:  Except as expressly provided for in the
Transition Agreement, the terms and conditions of the Stock Agreements (as
defined in the Transition Agreement) shall remain in full force and effect.

 

6.             Waiver of Reemployment:  Employee waives and releases forever any
right or rights he might have to employment, reemployment, or reinstatement with
any Company Released Party at any time in the future.  Employee agrees that he
shall not seek or make application for employment with any of the Company
Released Parties at any time in the future.

 

7.             Confidentiality:  Until this Agreement is publicly filed by the
Company, Employee agrees not to directly or indirectly disclose the terms,
amount or fact of this Agreement to anyone other than by Employee to his
immediate family, counsel, accountant or tax advisor, except as such disclosure
may be required for accounting or tax reporting purposes or as otherwise may be
required by law.

 

8

--------------------------------------------------------------------------------


 

8.             Acknowledgement of Restrictions; Non-Competition; Confidential
Information:  Employee acknowledges and agrees that he has continuing
obligations, including without limitation, non-competition, non-solicitation and
non-disclosure obligations pursuant to the Confidentiality Agreement (as defined
in the Transition Agreement).  Employee acknowledges and agrees that the
provisions (including without limitation non-competition, non-solicitation and
non-disclosure provisions) of the Confidentiality Agreement are valid, binding
and enforceable, and Employee reaffirms his obligation to continue to abide
fully and completely with all provisions of the Confidentiality Agreement,
including without limitation the non-competition, non-solicitation and
non-disclosure provisions, and agrees that nothing in this Agreement shall
operate to excuse or otherwise relieve Employee of such obligation.

 

9.             Return of Company Property.  Employee confirms that Employee has
returned all of the Company’s property to the Company, including but not limited
to, Company files, drawings, records, business plans and forecasts, financial
information, specifications, computer-recorded information, tangible property,
including computers, keys, access cards, identification badges, credit cards,
cell phones and PDAs issued to Employee, and any proprietary or confidential
information of the Company (and all reproductions thereof).

 

10.           Nondisparagement:  Each Party agrees that it will not make (and
the Company agrees to prevent any executive officer or member of the board of
directors of the Company or the Company’s current and former parent, subsidiary,
affiliated, and related corporations, firms, associations, partnerships, limited
liability companies and entities from making) any statements, written or verbal,
or cause or encourage others to make any statements, written or verbal, that
defame or disparage the personal or business reputation, practices, prospects or
conduct of the other including, in the case of the Company, its employees,
directors, stockholders, and other related parties included in the definition of
Company Released Parties; provided that both Employee and the Company will
respond accurately to any question, inquiry or request for information to the
extent required by law.

 

11.           Cooperation:  Employee agrees that from time to time following the
Separation Date he will, at the Company’s written request, voluntarily assist
the Company with respect to on-going or contemplated litigation, audits by
government agencies or any other similar matters.  The Company will reimburse
Employee for reasonable out-of-pocket expenses incurred with respect to any such
requested matters; provided that such expenses shall not exceed $500 without the
Company’s written approval.  Employee acknowledges and agrees that his
activities under this Section shall be performed as an independent contractor
and not as an employee of the Company.  The Company agrees to provide Employee
with as much advance notice of its requests as may be reasonable under the
circumstances.

 

12.           Severability:  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable, such provision shall be fully severable
and/or construed in remaining part to the full extent allowed by law, with the
remaining provisions of this Agreement continuing in full force and effect.

 

13.           Entire Agreement:  This Agreement, the Stock Agreements, the
Indemnification Agreement and the Confidentiality Agreement, which are each
incorporated herein by reference, constitute the entire agreement between the
Employee and the Company, and supersede all prior and contemporaneous
negotiations and agreements, oral or written.  This Agreement cannot be changed
or terminated except pursuant to a written agreement executed by the Parties.

 

9

--------------------------------------------------------------------------------


 

14.           Section 409A Compliance:  It is intended that all of the benefits
and payments payable under this Agreement or otherwise to Employee satisfy, to
the greatest extent possible, the exemptions from the application of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
provided under Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9), and this Agreement and all other arrangements with Employee will
be construed to the greatest extent possible as consistent with those
provisions.  For purposes of Section 409A of the Code (including, without
limitation, for purposes of Treasury Regulations Section 1.409A-2(b)(2)(iii)),
Employee’s right to receive any installment payments under this Agreement
(whether reimbursements or otherwise) and any other agreement or arrangement
with the Company will be treated as a right to receive a series of separate
payments and, accordingly, each installment payment hereunder will at all times
be considered a separate and distinct payment.

 

15.           Older Workers’ Benefit Protection Act.  This Agreement is intended
to satisfy the requirements of the Older Workers’ Benefit Protection Act, 29
U.S.C. sec. 626(f).  Employee is advised to consult with an attorney before
executing this Agreement.

 

15.1. Acknowledgments/Time to Consider.  Employee acknowledges and agrees that
(a) Employee has read and understands the terms of this Agreement; (b) Employee
has been advised in writing to consult with an attorney before executing this
Agreement; (c) Employee has obtained and considered such legal counsel as
Employee deems necessary; (d) Employee has been given twenty-one (21) days to
consider whether or not to enter into this Agreement (although Employee may
elect not to use the full 21 day period at Employee’s option); and (e) by
signing this Agreement, Employee acknowledges that Employee does so freely,
knowingly, and voluntarily.

 

15.2  Revocation/Effective Date.  This Agreement shall not become effective or
enforceable until the eighth day after Employee signs this Agreement.  In other
words, Employee may revoke Employee’s acceptance of this Agreement within seven
days after the date Employee signs it.  Employee’s revocation must be in writing
and received by Nestor Ho by email at nestor.ho@silabs.com or by facsimile at
(512) 428-1666 by 5:00 p.m. Central Time on the seventh day in order to be
effective.  If Employee does not revoke acceptance within the seven day period,
Employee’s acceptance of this Separation Agreement shall become binding and
enforceable on the eighth day (“Effective Date”).  The Severance Package will
become due and payable in accordance with paragraph 3 above on and after the
Effective Date, provided Employee does not revoke.  Employee agrees that he will
not receive the Severance Package provided by this Agreement if he revokes this
Agreement.

 

15.3  Preserved Rights of Employee.  This Agreement does not waive or release
any rights or claims that Employee may have under the Age Discrimination in
Employment Act that arise after the execution of this Agreement.  In addition,
this Agreement does not prohibit Employee from challenging the validity of this
Agreement’s waiver and release of claims under the Age Discrimination in
Employment Act of 1967, as amended.

 

16.           Statement of Understanding:   By executing this Agreement,
Employee acknowledges that (a) he has been advised by the Company to consult
with an attorney regarding the terms of this Agreement; (b) he has consulted
with an attorney of his own choosing regarding the terms of this Agreement;
(c) he has consulted with his own tax and financial advisors regarding the terms
of this Agreement and is not relying on the Company with respect to any matters
related to this Agreement; (d) any and all questions regarding the terms of this
Agreement have been asked and answered to his complete satisfaction by his
advisors; (e) he has read this Agreement and fully understands its terms and
their import; (f) except as provided by the Transition Agreement and this
Agreement, he is not contractually entitled to the Severance Package; (g) the
consideration provided for herein is good and valuable; and (h) he is entering
into this Agreement voluntarily, of his own free will, and without any coercion,
undue influence, threat, or intimidation of any kind or type whatsoever.

 

10

--------------------------------------------------------------------------------


 

EXECUTED in Austin, Texas, this          day of
                                    , 2012.

 

 

EMPLOYEE

 

 

 

 

 

Necip Sayiner

 

EXECUTED in Austin, Texas, this          day of
                                    , 2012.

 

 

SILICON LABORATORIES INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

11

--------------------------------------------------------------------------------